Matter of Schuster (2022 NY Slip Op 01796)





Matter of Schuster


2022 NY Slip Op 01796


Decided on March 16, 2022


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
MARK C. DILLON
COLLEEN D. DUFFY
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2021-07084

[*1]In the Matter of Robert C. Schuster, admitted as Robert Churchill Schuster, an attorney and counselor-at-law. Grievance Committee for the Ninth Judicial District, petitioner; Robert C. Schuster, respondent. (Attorney Registration No. 2651719.)

MOTION by the Grievance Committee for the Ninth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 15, 1995, under the name of Robert Churchill Schuster.

Catherine A. Sheridan, Acting Chief Counsel, White Plains, NY, for petitioner.


PER CURIAM.


OPINION & ORDER
On August 10, 2021, the respondent pleaded guilty before the Honorable Barry E. Warhit, Justice of the Supreme Court, Westchester County, to the crime of aggravated vehicular homicide, in violation of New York Penal Law § 125.14, a class B felony.
The Grievance Committee for the Ninth Judicial District now moves to strike the
respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his felony conviction. Although the respondent was duly served with the Grievance Committee's motion, he has neither opposed the motion nor interposed any response thereto.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), is granted to reflect the respondent's automatic disbarment as of August 10, 2021.
LASALLE, P.J., DILLON, DUFFY, BARROS and CONNOLLY, JJ., concur.
ORDERED that the motion of the Grievance Committee for the Ninth Judicial District is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Robert C. Schuster, admitted as Robert Churchill Schuster, is disbarred, effective August 10, 2021, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § [*2]90(4)(b); and it is further,
ORDERED that the respondent, Robert C. Schuster, admitted as Robert Churchill Schuster, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Robert C. Schuster, admitted as Robert Churchill Schuster, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Robert C. Schuster, admitted as Robert Churchill Schuster, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Maria T. Fasulo
Clerk of the Court